          Case 2:17-cr-20053-SJM-MKM ECF No. 376, PageID.2862 Filed 02/05/21 Page 1 of 5

PROB 12C                                                                U. S. Probation Office         PACTS       DATE
(Rev. 08/18)      VIOLATION REPORT PART 1:                              Eastern District of Michigan
                  PETITION FOR SUMMONS                                                                 6181731     02/04/2021


NAME                                            OFFICER                        JUDGE                             DOCKET #

TERRELL, Lonnie                                 Natalie Karpac                 Stephen J. Murphy, III            17-CR-20053-11

ORIGINAL               SUPERVISION TYPE   CRIMINAL HISTORY    TOTAL OFFENSE     PHOTO
SENTENCE DATE                             CATEGORY            LEVEL
                       Probation
11/20/2019                                II                  15

COMMENCED

11/20/2019
EXPIRATION

11/19/2021

ASST. U.S. ATTORNEY                       DEFENSE ATTORNEY

Andrea Hutting                            To Be Determined
REPORT PURPOSE

                        TO ISSUE A SUMMONS

ORIGINAL OFFENSE

Count 1: 18 U.S.C. §§ 1952(a)(3) and 1952(a)(3)(A),
Interstate Travel in Aid of Racketeering

SENTENCE DISPOSITION

Probation for a term of two-years.

ORIGINAL SPECIAL CONDITIONS


      1. You must submit to a psychological/psychiatric evaluation as directed by the probation officer, if
         necessary.
      2. You must submit to substance abuse testing to determine if you have used a prohibited substance.
      3. You must participate in an [inpatient/outpatient] alcohol abuse treatment program and follow the rules
         and regulations of that program, which may include testing. The probation officer will supervise your
         participation in the program (provider, location, modality, duration, intensity, etc.).
      4. You must not use or possess alcohol in any consumable form, nor shall you be in the social company of
         any person whom you know to be in possession of alcohol or illegal drugs or frequent an establishment
         where alcohol is served for consumption on the premises, with the exception of restaurants.
      5. You must participate in a mental health treatment program and follow the rules and regulations of that
         program. The probation officer in consultation with the treatment provider, will supervise your
         participation in the program (provider, location, modality, duration, intensity, etc.).

               Criminal Monetary Penalty: Special Assessment $100.00 (paid).



                                                             Page 1 of 5
          Case 2:17-cr-20053-SJM-MKM ECF No. 376, PageID.2863 Filed 02/05/21 Page 2 of 5

PROB 12C                                                            U. S. Probation Office         PACTS       DATE
(Rev. 08/18)       VIOLATION REPORT PART 1:                         Eastern District of Michigan
                   PETITION FOR SUMMONS                                                            6181731     02/04/2021


NAME                                            OFFICER                    JUDGE                             DOCKET #

TERRELL, Lonnie                                 Natalie Karpac             Stephen J. Murphy, III            17-CR-20053-11

The probation officer believes that the offender has violated the following conditions of Probation:
VIOLATION NUMBER      NATURE OF NONCOMPLIANCE



               1      Violation of Mandatory Condition: “YOU MUST REFRAIN FROM ANY UNLAWFUL
                      USE OF A CONTROLLED SUBSTANCE.”

                      TERRELL tested positive for marijuana on November 20, 2019; January 6, 2020; and
                      February 5, 2020. Drug testing from March 2020, through September 2020, was unobserved
                      due to COVID-19 regulations. On October 15, 2020, this writer conducted a home visit and
                      advised TERRELL that her drug test would be observed. She admitted to using marijuana.
                      TERRELL tested positive for marijuana again on November 7, 2020.


               2      Violation of Standard Condition No. 2: “AFTER INITIALLY REPORTING TO THE
                      PROBATION OFFICE, YOU WILL RECEIVE INSTRUCTIONS FROM THE COURT OR
                      THE PROBATION OFFICER ABOUT HOW AND WHEN YOU MUST REPORT TO THE
                      PROBATION OFFICER, AND YOU MUST REPORT TO THE PROBATION OFFICER AS
                      INSTRUCTED.”

                      Due to temporary closure of the probation office as a result of the COVID-19 pandemic, all in-
                      person reporting has been performed in the field since March 2020. TERRELL’s reporting
                      habits have been chronically poor and she has received numerous warnings regarding her
                      reporting habits; however, the issues have continued. Recent evidence is listed below:

                      January 2021: This writer conducted a scheduled home visit on Saturday, January 16, 2021, in
                      order to accommodate TERRELL’s work schedule. Her mother indicated that the probationer
                      was not home. TERRELL called shortly after this writer left her house and indicated that she
                      had an argument with her mother, so she stayed “at a friend’s house on Groesbeck.” This writer
                      asked TERRELL to provide her friend’s address so that this writer could meet her there to
                      complete the field visit. TERRELL replied, “You know what, Ms. Karpac? I just don’t feel like
                      doing this today.” Before hanging up the phone on this writer, TERRELL stated that she would
                      send her friend’s location; however, she never did.

                      The home visit was rescheduled for Thursday, January 21, 2021. TERRELL promised to stay
                      home all day. This writer arrived to TERRELL’s residence that morning. The probationer’s
                      mother indicated that TERRELL was again not there. This writer spoke to TERRELL on the
                      phone and asked her where she was. She stated that she was “down the street” and told this
                      writer to wait for her. This writer asked her where she was, specifically. TERRELL replied, “10
                      minutes away.” This writer asked again for her specific location and she replied “96 and
                      Telegraph.” Realizing that TERRELL was not going to provide the address, this writer ordered
                      to come directly home within ten minutes. TERRELL arrived home about 20 minutes later.

                                                          Page 2 of 5
          Case 2:17-cr-20053-SJM-MKM ECF No. 376, PageID.2864 Filed 02/05/21 Page 3 of 5

PROB 12C                                                          U. S. Probation Office         PACTS       DATE
(Rev. 08/18)       VIOLATION REPORT PART 1:                       Eastern District of Michigan
                   PETITION FOR SUMMONS                                                          6181731     02/04/2021


NAME                                        OFFICER                      JUDGE                             DOCKET #

TERRELL, Lonnie                             Natalie Karpac               Stephen J. Murphy, III            17-CR-20053-11

                      December 2020: This writer conducted a scheduled home visit on the morning of December 21,
                      2020, to accommodate TERELL’s work schedule (she had previously reported that she started
                      work at 3:00 p.m. on this date). There was no response at the door, so this writer called
                      TERRELL. The probationer stated that she “had to leave for a meeting” and was on her way
                      back to the house. She arrived at the residence about ten minutes later.

                      October 2020: On October 12, 2020, this writer conducted a scheduled home visit. This writer
                      saw TERRELL’s mother outside and asked if the probationer was home. She indicated that
                      TERRELL was not home and did not come home the night before. The probationer called a few
                      minutes after this writer left the residence. TERRELL stated that she was at her girlfriend’s
                      house helping her son with online schooling. TERRELL told this writer that her judgment does
                      not say that she cannot stay the night at another person’s house. This writer informed the
                      probationer while this was true, she must be present for scheduled home visits at her reported
                      residence. The visit was rescheduled for the afternoon of October 15, 2020.

                      At approximately 1:00 p.m. on October 15, 2020, the probationer called to ask what time she
                      had to be home by because she lost her wallet and was trying to find it. TERRELL was
                      instructed to be home by 2:45 p.m. at the latest. This writer arrived at the probationer’s house at
                      3:00 p.m. and there was no response at the door. This writer called TERRELL who stated that
                      she was “two minutes away” and “just down the street.” She arrived about ten minutes later.

                      September 2020: This writer had a scheduled home visit with TERRELL on September 17,
                      2020. While this writer was driving to her house, the probationer called and asked how much
                      longer this writer would be. She was informed that that this writer would be arriving in about 15
                      minutes. TERRELL stated that she would wait at home but had to leave soon to help her
                      girlfriend’s son with online schooling. This writer arrived at the residence on time and knocked
                      on the front door. There was no response. This writer called TERRELL who stated that she
                      “would be right out.” This writer observed multiple other people coming and going from the
                      side door of the house over several minutes, but TERRELL did not come out. After about 15
                      minutes, TERRELL came to the front door.


               3      Violation of Standard Condition No. 7: “YOU MUST WORK FULL-TIME (AT LEAST 30
                      HOURS PER WEEK) AT A LAWFUL TYPE OF EMPLOYMENT, UNLESS THE
                      PROBATION OFFICER EXCUSES YOU FROM DOING SO.”

                      Since commencing probation in November 2019, TERRELL has been largely unemployed. She
                      began working part-time at Lucky’s Cheesecake (Detroit, Michigan) in March 2020, but was
                      laid off due to the COVID-19 pandemic. From April 2020 through May 2020, she worked for a
                      few weeks at Papa’s Pizza (Detroit, Michigan) on a part-time basis. In May 2020, she was
                      briefly re-employed with Lucky’s Cheesecake, but the job did not last long.

                                                       Page 3 of 5
          Case 2:17-cr-20053-SJM-MKM ECF No. 376, PageID.2865 Filed 02/05/21 Page 4 of 5

PROB 12C                                                        U. S. Probation Office         PACTS       DATE
(Rev. 08/18)       VIOLATION REPORT PART 1:                     Eastern District of Michigan
                   PETITION FOR SUMMONS                                                        6181731     02/04/2021


NAME                                       OFFICER                     JUDGE                             DOCKET #

TERRELL, Lonnie                            Natalie Karpac              Stephen J. Murphy, III            17-CR-20053-11

                      On November 24, 2020, TERRELL started working for We the People of Detroit. The
                      probationer described her new job as “mentoring youth;” however, she has not provided any
                      proof of ongoing employment to the probation department. When this writer has requested
                      employment verification from the probationer in the past, she indicated that she was not being
                      paid by her employer. Once, she indicated that she was paid $200.00 in cash.


               4      Violation of Special Condition: “YOU MUST PARTICIPATE IN A MENTAL HEALTH
                      TREATMENT PROGRAM AND FOLLOW THE RULES AND REGULATIONS OF THAT
                      PROGRAM. THE PROBATION OFFICER IN CONSULATION WITH THE TREATMENT
                      PROVIDER, WILL SUPERVISE YOUR PARTICIPATION IN THE PROGRAM.”

                      On September 18, 2020, TERRELL was referred to Shanle Psychological Services (Lincoln
                      Park, Michigan) for a psychiatric evaluation and mental health treatment. Her intake session
                      was scheduled for September 24, 2020. TERRELL failed to appear. The appointment was
                      rescheduled for October 8, 2020. The probationer again failed to appear.

                      On November 12, 2020, TERRELL participated in a psychiatric evaluation at Shanle
                      Psychiatric Services. The probationer was diagnosed with major depression, anxiety disorder,
                      and insomnia. She was prescribed Remeron 15mg to treat her conditions; however, TERRELL
                      has not picked up her prescription from the pharmacy.

                      The probationer lost her phone in the first half of December 2020, and missed a treatment
                      session on December 3, 2020, because treatment is currently being conducted via telehealth
                      (due to the COVID-19 pandemic). She also missed a telehealth medication review appointment
                      on December 10, 2020, because of her phone issue.

                      TERRELL missed a telehealth treatment session on January 7, 2021, despite her therapist’s
                      efforts to reach her. On January 21, 2021, Ms. Madden called the probationer again for a
                      telehealth session. Ms. Madden informed this writer that they were “on the call for about ten
                      minutes and then [TERRELL’s] device died.” This was considered a “missed appointment” as
                      they were unable to complete the 45-minute session.




                                                     Page 4 of 5
          Case 2:17-cr-20053-SJM-MKM ECF No. 376, PageID.2866 Filed 02/05/21 Page 5 of 5

PROB 12C                                                                                U. S. Probation Office         PACTS       DATE
(Rev. 08/18)      VIOLATION REPORT PART 1:                                              Eastern District of Michigan
                  PETITION FOR SUMMONS                                                                                 6181731     02/04/2021


NAME                                                         OFFICER                           JUDGE                             DOCKET #

TERRELL, Lonnie                                              Natalie Karpac                    Stephen J. Murphy, III            17-CR-20053-11

I declare under penalty of perjury that the foregoing is true and correct.          DISTRIBUTION
PROBATION OFFICER
                                                                                    Court
s/Natalie Karpac/lat
(313) 234-5440
SUPERVISING PROBATION OFFICER                                                       PROBATION ROUTING


s/Ann R. Smith                                                                      Data Entry
(734) 741-2076

THE COURT ORDERS:
[X]            The Issuance of a Summons

[ ]            Other




                                                                                       s/Stephen J. Murphy, III
                                                                                       United States District Judge

                                                                                        2/5/2021
                                                                                       Date




                                                                             Page 5 of 5
